NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on August 6, 2021. Claims 1-3, 6-13 are pending. Claims 1, 6, 7 are independent.

Allowable Subject Matter
Claims 1-3, 6-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Publication No. 2020/0065443 to Liu et al. (hereinafter “Liu:”) discloses a system and method for simulating a real roadway environment that can be used for testing of a real connected autonomous vehicle (CAV) on roadways using augmented reality to add simulated virtual environmental objects such as additional vehicles, pedestrians, and other obstructions to the nearby surroundings seen by the CAV under test.
 
Regarding claims 1 & 6, Liu taken taken singly or in combination with other prior art of record, does not disclose or teach a method or device for operating an automated vehicle, comprising: receiving a first position of the automated vehicle; receiving environment data values, the environment data 

Regarding claim 7, Liu taken taken singly or in combination with other prior art of record, does not disclose or teach non-transitory machine-readable storage medium having a computer program, which is executable by a processor of a processing unit, comprising: a program code arrangement having program code for operating an automated vehicle, by performing the following: receiving a first position of the automated vehicle; receiving environment data values, the environment data values representing an environment of the automated vehicle; detecting at least one further vehicle in the environment of the automated vehicle; generating a digital environment model, starting from a digital map, based on the environment data values and depending on the first position of automated vehicle, the environment model including the automated vehicle, the at least one further vehicle, and at least one simulated .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B                                                                                                                                                                                                      


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661